Case 19-30258-KLP                 Doc 429       Filed 02/26/19 Entered 02/26/19 20:02:36                        Desc Main
                                               Document      Page 1 of 3


 Dennis F. Dunne, Esq. (admitted pro hac vice)                                  Michael A. Condyles, Esq. (VA 27807)
 Evan R. Fleck, Esq. (admitted pro hac vice)                                    Peter J. Barrett, Esq. (VA 46179)
 Michael W. Price, Esq. (admitted pro hac vice)                                 Jeremy S. Williams, Esq. (VA 77469)
 MILBANK LLP                                                                    Brian H. Richardson, Esq. (VA 92477)
 55 Hudson Yards                                                                KUTAK ROCK LLP
 New York, New York 10001                                                       901 East Byrd Street, Suite 1000
 Telephone: (212) 530-5000                                                      Richmond, Virginia 23219-4071
 Facsimile:    (212) 530-5219                                                   Telephone:      (804) 644-1700
                                                                                Facsimile:      (804) 783-6192

 Co-Counsel for Debtors in Possession

                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE EASTERN DISTRICT OF VIRGINIA
                                        RICHMOND DIVISION

                                                                         )
     In re:                                                              )       Chapter 11
                                                                         )
     GYMBOREE GROUP, INC., et al.,1                                      )       Case No. 19-30258 (KLP)
                                                                         )
                                 Debtors.                                )       (Jointly Administered)
                                                                         )


             AMENDED NOTICE OF ADJOURNMENT OF AUCTION TO
      THURSDAY, FEBRUARY 28, 2019 AT 10:00 A.M. (PREVAILING EASTERN TIME)

                       WHEREAS on January 17, 2019, the United States Bankruptcy Court for the
                                                                                                    2
 Eastern District of Virginia entered an order (the “Bidding Procedures Order”) authorizing certain
                                                               3
 bidding procedures (the “Bidding Procedures”) to be used in connection with the sale(s) of the




 1
              The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
              are: Gymboree Group, Inc. (6587); Gymboree Intermediate Corporation (1473); Gymboree Holding
              Corporation (0315); Gymboree Wholesale, Inc. (6588); Gym-Mark, Inc. (6459); Gymboree Operations, Inc.
              (6463); Gymboree Distribution, Inc. (8669); Gymboree Manufacturing, Inc. (6464); Gymboree Retail Stores,
              LLC (6461); Gym-Card, LLC (5720); and Gymboree Island, LLC (1215). The Debtors’ service address is
              71 Stevenson Street, Suite 2200, San Francisco, California 94105.
 2
              The Bidding Procedures Order is entitled Order (I)(A) Approving Bidding Procedures, (B) Approving J&J
              Stalking Horse Purchase Agreement, (C) Scheduling an Auction and Approving Form and Manner of Notice
              Thereof, (D) Approving Assumption and Assignment Procedures and (E) Scheduling the Sale Hearing; (II)
              Approving (A) the Sale(s), Free and Clear of Encumbrances and (B) Assumption and Assignment of
              Executory Contracts and Unexpired Leases; and (III) Granting Related Relief [Docket No. 76].
 3
              The Bidding Procedures are attached to the Bidding Procedures Order as Exhibit 1.
Case 19-30258-KLP           Doc 429       Filed 02/26/19 Entered 02/26/19 20:02:36     Desc Main
                                         Document      Page 2 of 3


 assets of the above-captioned debtors in possession (the “Debtors”) and therein approved the

 Notice of Sale, Bid Procedures, Auction, Sale Objection, Sale Hearing and Other Deadlines
                                          4
 related Thereto (the “Sale Notice”).

                 WHEREAS the Sale Notice stated that the auction (the “Auction”) would take

 place on February 25, 2019 at 10:00 a.m. (prevailing Eastern Time) at the offices of Milbank LLP,

 55 Hudson Yards, New York, New York 10001.

                 WHEREAS the Debtors filed the first notice of adjournment on February 22, 2019

 to state that the Auction would take place on Wednesday, February 27, 2019 at 10:00 a.m.

 (prevailing Eastern Time) at the offices of Milbank LLP, 55 Hudson Yards, New York, New York

 10001. [Docket No. 409].

                 WHEREAS pursuant to the Bidding Procedures, the Debtors may modify, in any

 manner consistent with the Debtors’ fiduciary duties and applicable law, the procedures and

 deadlines set forth in the Bidding Procedures, including rescheduling the Auction or adjourning
                     5
 the Sale Hearing.

                 WHEREAS the Debtors have received additional interest in the Assets and have

 continued work with interested parties towards a goal of maximizing the value obtained from the

 Sale.

                 PLEASE TAKE NOTICE THAT the Auction is hereby adjourned to Thursday,

 February 28, 2019 at 10:00 a.m. (prevailing Eastern Time) and will take place at the offices of

 Milbank LLP, 55 Hudson Yards, New York, New York 10001.




 4
         The Sale Notice is attached to the Bidding Procedures Order as Exhibit 3.
 5
         Paragraph IX of the Bidding Procedures.
Case 19-30258-KLP        Doc 429    Filed 02/26/19 Entered 02/26/19 20:02:36          Desc Main
                                   Document      Page 3 of 3


               PLEASE TAKE FURTHER NOTICE THAT the Debtors reserve the right to

 change the time and date of the Auction upon written notice to the Court.



  Dated: February 26, 2019           /s/ Brian H. Richardson
  Richmond, Virginia                 Michael A. Condyles, Esq. (VA 27807)
                                     Peter J. Barrett, Esq. (VA 46179)
                                     Jeremy S. Williams, Esq. (VA 77469)
                                     Brian H. Richardson, Esq. (VA 92477)
                                     KUTAK ROCK LLP
                                     901 East Byrd Street, Suite 1000
                                     Richmond, Virginia 23219-4071
                                     Telephone:      (804) 644-1700
                                     Facsimile:      (804) 783-6192
                                     Email: Michael.Condyles@KutakRock.com
                                               Peter.Barrett@KutakRock.com
                                               Jeremy.Williams@KutakRock.com
                                               Brian.Richardson@KutakRock.com

                                     -and-

                                     Dennis F. Dunne, Esq. (admitted pro hac vice)
                                     Evan R. Fleck, Esq. (admitted pro hac vice)
                                     Michael W. Price, Esq. (admitted pro hac vice)
                                     MILBANK LLP
                                     55 Hudson Yards
                                     New York, New York 10001
                                     Telephone:    (212) 530-5000
                                     Facsimile:    (212) 530-5219
                                     Email: ddunne@milbank.com
                                             efleck@milbank.com
                                             mprice@milbank.com

                                     Co-Counsel for Debtors in Possession
